                Case 2:19-cr-00131-MCE Document 73 Filed 09/16/21 Page 1 of 3


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 SHELLEY D. WEGER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:19-CR-00131 MCE
12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           ORDER
14   DARIUSH NIKNIA, and                                 DATE: September 16, 2021
     RICHARD LANT,                                       TIME: 10:00 a.m.
15                                                       COURT: Hon. Morrison C. England, Jr.
                                  Defendants.
16

17

18         1.       By previous order, this matter was set for status on September 16, 2021 and time was

19 excluded through this date. On September 3, 2021 the Court, on its own motion, continued this matter

20 from September 16, 2021 to September 30, 2021.
21         2.       By this stipulation, defendants now move to continue the status conference until

22 November 18, 2021, at 10:00 a.m., and to exclude time between September 16, 2021, and November

23 18, 2021, under Local Code T4.

24         3.       The parties agree and stipulate, and request that the Court find the following:

25                  a)     The government has produced over 5,000 Bates-labeled pages of discovery which

26         includes investigative reports; bank and financial record; email communications, some of which

27         are written in Farsi; reports of interviews; and audio recordings of the defendants’ statements.

28                  b)     Counsel for defendants require additional time to continue to review and analyze


      STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:19-cr-00131-MCE Document 73 Filed 09/16/21 Page 2 of 3


 1        the discovery, conduct any necessary defense investigation, meet and confer with their respective

 2        clients regarding the evidence and defense strategy, and to otherwise prepare for trial in the event

 3        that this matter is not otherwise resolved. Specifically, Lant’s counsel needs additional time to

 4        review the discovery and confer with her client because she was just recently appointed as

 5        counsel on July 29, 2021, and received the full set of discovery shortly thereafter upon entry of a

 6        protective order on August 9, 2021. ECF 68, 69, 70. Counsel for Niknia represents that she

 7        requires additional time in part because she will be beginning a three-week trial on September

 8        20, 2021 in United States v. Kenneth Keyes, Case No. 2:17-CR-188-JAM.

 9               c)      Counsel for defendants believe that failure to grant the above-requested

10        continuance would deny them the reasonable time necessary for effective preparation, taking into

11        account the exercise of due diligence.

12               d)      The government does not object to the continuance.

13               e)      Based on the above-stated findings, the ends of justice served by continuing the

14        case as requested outweigh the interest of the public and the defendant in a trial within the

15        original date prescribed by the Speedy Trial Act.

16               f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

17        et seq., within which trial must commence, the time period of September 16, 2021 to November

18        18, 2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local

19        Code T4] because it results from a continuance granted by the Court at defendants’ request on

20        the basis of the Court’s finding that the ends of justice served by taking such action outweigh the

21        best interest of the public and the defendant in a speedy trial.

22                THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK

23

24

25

26
27

28

     STIPULATION REGARDING EXCLUDABLE TIME              2
30   PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00131-MCE Document 73 Filed 09/16/21 Page 3 of 3


 1          4.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6
     Dated: September 15, 2021                                 PHILLIP A. TALBERT
 7                                                             Acting United States Attorney
 8
                                                               /s/ SHELLEY D. WEGER
 9                                                             SHELLEY D. WEGER
                                                               Assistant United States Attorney
10

11
     Dated: September 15, 2021                                 /s/ CHRISTINA SINHA by Shelley
12                                                             Weger as authorized on 9/15/2021
                                                               CHRISTINA SINHA
13
                                                               Counsel for Defendant
14                                                             DARIUSH NIKNIA

15
     Dated: September 15, 2021                                 /s/SHARI RUSK by Shelley Weger
16                                                             as authorized on 9/15/2021
                                                               SHARI RUSK
17                                                             Counsel for Defendant
                                                               RICHARD LANT
18

19
                                                       ORDER
20
            IT IS SO ORDERED.
21

22
            Dated: September 16, 2021
23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME                3
30    PERIODS UNDER SPEEDY TRIAL ACT
